Citation Nr: 1746340	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  12-01 240	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1944 to December 1945.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Buffalo, New York Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Reno, Nevada RO.

In a December 2012 decision, the Board, in pertinent part, denied entitlement to a TDIU rating.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2014 Memorandum Decision, the Court set aside the portion of the Board's December 2012 decision that denied entitlement to a TDIU rating and remanded the claim for further development, if necessary, and readjudication.  In September 2014, the Board remanded the case for further evidentiary development.  The case has been reassigned to the undersigned for the purposes of this decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude him from securing or following substantially gainful employment consistent with his employment background.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU rating are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Criteria, Factual Background, and Analysis

A TDIU rating may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).

VA regulations provide that marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  "Marginal employment," for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a); see also Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  

In its Dictionary of Occupational Titles, the US Department of Labor states that sedentary work involves exerting up to 10 pounds of force occasionally (up to 1/3 of the time) and/or a negligible amount of force frequently (from 1/3 to 2/3 of the time) to lift, carry, push, pull or otherwise move objects, including the human body. Sedentary work involves sitting most of the time, but may involve walking or standing for brief periods of time.  Jobs are sedentary if walking and standing are required only occasionally and all other sedentary criteria are met.

For a veteran to prevail on a claim for TDIU, neither the veteran's nonservice-connected disabilities nor his advancing age may be considered.  38 C.F.R. § 4.19. It is necessary that the record reflect some factor that places the veteran in a different category than other veterans with equal disability ratings.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough. The ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran is service-connected for varicose veins of the left leg, rated 40 percent disabling, and varicose veins of the right leg, rated 10 percent disabling.  The disabilities have a combined rating of 50 percent.  Thus, the schedular rating requirement for a TDIU rating under 38 C.F.R. § 4.16(a) are not satisfied, as there is not a single service-connected disability rated as 60 percent or higher or two or more disabilities with at least one disability rated at 40 percent or higher and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Therefore, an award of TDIU rating would have to be on an extraschedular basis.  38 C.F.R. § 4.16(b).

In a September 1998 application for VA vocational rehabilitation, the Veteran reported he did not have a high school diploma.

In a September 2010 statement, the Veteran reported he was only able to walk a block or less without stopping, had difficulty putting on his socks, and was not able to use stairs.  He reported he felt part of the decrease in mobility was due to his age.  

In a November 2010 statement, the Veteran reported he worked for the Department of Defense (DoD) for 27 years.

On September 2011 VA examination, varicose veins were diagnosed.  The Veteran reported he had been wearing compression stockings for the past 50 years.  He reported aching and fatigue in his legs after prolonged standing or walking.  The symptoms were relieved by elevating his legs and wearing compression stockings.  He had intermittent edema in his right leg. He had persistent edema in his left leg that was incompletely relieved by elevation.  He had stasis pigmentation or eczema of both legs.  He regularly used a motor scooter instead of walking for long periods of time.  He occasionally used a cane and walker.  The examiner opined he used the assistive devices because of his varicose veins.  The examiner noted he worked as a logistics specialist for the DoD and retired in 1971.  He opined the varicose veins of the lower extremities impacted his ability to work because he "would not be able to work in any occupation requiring prolonged standing and/or walking due to his bilateral varicose veins."  

In an October 2012 statement, the Veteran reported it was getting harder to walk.

An October 2012 private treatment record notes the Veteran complained of bilateral lower extremity claudication.  His legs became painful after walking 1 to 2 blocks.  He did not have rest pain or wounds.  He was not limited in his day-to-day activities by the claudication.  

On July 2013 VA examination, varicose veins and peripheral vascular disease were diagnosed.  The Veteran reported his legs were achy and tired.  He reported his hips were easily tired as well.  His ability to walk was limited due to leg pain.  The symptoms associated with the varicose veins included aching and fatigue after prolonged walking or standing; persistent stasis pigmentation or eczema; persistent edema that was incompletely relieved by elevation of the extremities; and constant pain at rest.  He regularly used a cane to ambulate.  The examiner opined the varicose veins did not impact his ability to work.

Pursuant to the Board's September 2014 remand, the Veteran was provided a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  He did not complete and return the form.

A July 2015 VA treatment record notes the Veteran reported left leg numbness and tingling, particularly at night.  He denied weakness and felt more comfortable using a cane.  An August 2016 treatment record notes he ambulated with a cane.  He was independent in all activities of daily living.  A September 2016 podiatry consultation report notes he required foot care due to the nonservice-connected peripheral vascular disease.  
On April 2017 VA examination, varicose veins and peripheral vascular disease were diagnosed.  The Veteran reported constant pain and swelling.  He rated the pain at 8/10.  He stated he could not stand or walk for more than 1 block.  He had to sit in a wheelchair.  The symptoms associated with the varicose veins included aching in both legs after prolonged standing and walking, fatigue in both legs after prolonged standing or walking, persistent edema, and constant pain at rest.  He used a wheelchair regularly and a walker constantly to ambulate.  The examiner indicated there were no other symptoms associated with the varicose veins.  The examiner opined the varicose veins do not impact the Veteran's ability to work and did not render him unable to obtain substantially gainful employment.  The examiner explained that he may not be able to work due to his unstable gait, but opined such disability was due to his age, and leg weakness.  She noted his varicose veins were not symptomatic.  

In an August 2017 memorandum, the VA Director of Compensation Service concluded none of the objective medical evidence supports the Veteran's contention that his service-connected disabilities prevents all types of gainful employment.  However, the Board notes that the VA Compensation Service Director's initial determination as to an extraschedular evaluation is, in essence, the de facto decision of the agency of original jurisdiction, and, as such, is not evidence.  It is simply a decision that is adopted by the RO and reviewed de novo by the Board.  Wages v. McDonald, 27 Vet. App. 233, 239 (2015).

The Board notes that the ultimate issue of whether a TDIU should be awarded is not a medical issue, but is a legal determination for the adjudicator to make.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Based on a review of the evidence of record, the Board finds that the weight of the medical and lay evidence is against a finding that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  While the varicose veins of both legs interfere with daily activities, limit his ability to be physically active, and would certainly make it difficult to obtain and keep employment, the symptoms associated with the varicose veins alone would not make him unable to secure or follow a substantially gainful occupation that does not require prolonged walking or standing, i.e., sedentary employment.  While the September 2011 VA examiner opined the varicose veins of the lower extremities impacted his ability to work because he "would not be able to work in any occupation requiring prolonged standing and/or walking due to his bilateral varicose veins," the examiner did not opine the varicose veins rendered him unable to follow a substantially gainful occupation outright.  The July 2013 examiner noted his ability to walk was limited due to leg pain, but that he regularly used a cane to ambulate and opined the varicose veins did not impact his ability to work.  In August 2016, he still ambulated with a cane and was independent in all activities of daily living.  Although the April 2017 VA examiner opined the Veteran may not be able to work due to his unstable gait and weakness, she did not attribute either symptom to the service-connected varicose veins.  It is notable that the record reflects the Veteran has nonservice-connected peripheral vascular disease that also affects his legs.  

He was also able to get around using a wheelchair and walker.  Notably, while it does not appear the Veteran completed his high school education, he worked as a logistics specialist for the DoD for more than 20 years until he retired in 1971.  He therefore gained skills that would allow him to work in an office, or sedentary, environment.  The symptoms associated with the varicose veins would not preclude him from securing or following a substantially gainful occupation that involved sedentary work.  He would be able to sit most of the time, but would not be precluded from occasionally moving his body and other objects.  Even if he was not able to ambulate and move objects with the use of the cane, he would be able to use his wheelchair to do so.  There is also no reason to believe an employer would prevent the Veteran from elevating his legs in an office setting if doing so helped relieve his symptoms.  The Veteran's circumstances, specifically the symptoms associated with the service-connected varicose veins and his educational and employment background, do not place him in a different category than other veterans so rated for the same disabilities.  In conclusion, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran is unable to obtain or maintain substantially gainful employment because of his service-connected disabilities.  The claim for a TDIU rating must be denied.



ORDER

Entitlement to a TDIU rating is denied.




____________________________________________
M. SORISIO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


